—Order and judgment (one paper) Supreme Court, New York County (Paula Omansky, J.), *268entered July 12, 1995 which, inter alia, denied the petition for a permanent stay of arbitration, unanimously affirmed, without costs.
In the absence of an agreement between the broker and the customer wherein the parties designate New York law to govern the agreement and its enforcement, the matter of timeliness of claims under section 15 of the National Association of Securities Dealers (NASD) Code of Arbitration Procedure is for the arbitrator to determine, not the court (see, Matter of Smith Barney, Harris Upham & Co. v Luckie, 85 NY2d 193, 202). Here, there was no agreement between the parties; arbitration is sought solely because the broker/dealer is bound by the terms of the NASD Code of Arbitration Procedure as a registered broker/dealer. Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.